DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-20 are allowed.

As per claims 1-20, specifically with respect to independent claims 1 and 9, the applicants amendments to these claims, and the Remarks filed on 5/17/2022 outlining the interpreted differences between these amended features and the prior art of record, serve to form the basis for the indication of allowable subject matter. More specifically, the prior art of record fails to teach or adequately suggest the amended feature of wherein the electronic controller is arranged to operate in a plurality of modes,
wherein a first water usage mode of the plurality of modes is based on standard water usage and a second water usage mode of the plurality of modes is based on reduced water usage, in combination with the other claimed features and or limitations as claimed.


References Considered 
BUCHHEIT et al., U.S. Patent Application Publication No. 2014/0297048 discloses a system for hot water distribution comprising: a hot water heater sensor configured to determine a level of hot water available for resident use; a set of facets controlling a distribution of hot water within a residence; communication transceivers communicatively linked to the hot water heater and the facets to exchange digital information regarding hot water availability and consumption to a home-automation communication hub; and at least one user device comprising a graphical user interface presenting information derived from the hot water heater sensor and the facets to control, monitor, regulate, or change hot water availability to resident members via the graphical user interface;

MCCOY, U.S. Patent Application Publication No. 2009/0046715 which discloses an embedded virtual router is provided for a system comprising a device having a first software component configured to obtain and convey information associated with a consumable and an appliance having a second software component configured to perform a physical cycle of operation on an article using the consumable.;

Sasagawa et al., U.S. Patent Application Publication No. 2015/0046580 which discloses an information notification method for providing information from a server device to a plurality of devices connected to a network, including: reading notification information stored in association with information indicating a particular action of a user; acquiring operation histories of the plurality of devices; estimating, based on operation histories of one or more devices owned by the user among the plurality of devices, a no-operation period during which the user is unlikely to operate the one or more devices; determining, based on current operation state of the one or more devices, whether the particular action has been performed outside the no-operation period; and transmitting, when outcome of the determining is affirmative, the notification information associated with the particular action to a destination device among the one or more devices owned by the user; and

Thomas et al., U.S. Patent Application Publication No. 2011/0153101 which discloses a household energy management system and method for one or more appliances includes a controller for managing power consumption within a household. The controller is configured to receive and process a signal indicative of one or more energy parameters of an associated energy utility. The controller includes a user interface for receiving energy management input for at least one appliance of the one of more appliances from a user. The controller at least one of controls and operates the at least one appliance in one of a plurality of operating modes, including at least a normal operating mode and an energy savings mode, in response to the input received by the user via the user interface in conjunction with the received signal.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD D HARTMAN JR whose telephone number is (571)272-3684. The examiner can normally be reached M-F 8:30 - 4:30 EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571) 272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 

Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RONALD D HARTMAN JR/Primary Patent Examiner, Art Unit 2119                                                                                                                                                                                                        June 3, 2022; /RDH/